Citation Nr: 0840630	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-32 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right shoulder 
disability. 

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for bilateral hip 
disability. 

4. Entitlement to service connection for a right knee 
disability.

5. Entitlement to service connection for a right ankle 
disability.

6. Entitlement to service connection for a cervical spine 
disability.

7. Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury. 

8. Entitlement to a rating higher than 10 percent for left 
ankle instability.

9. Entitlement to a rating higher than 10 percent for benign 
prostatic hypertrophy. 

10. Entitlement to a compensable rating for chronic right 
epididymitis.  
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to April 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The claim of service connection for a right knee disability 
and the claims for increase for left ankle disability and for 
benign prostatic hypertrophy are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in December 1984, the RO denied the 
veteran's claim of service connection for a right shoulder 
disability; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not timely file an appeal of the adverse determination. 

2. The additional evidence presented since the unappealed 
December 1984 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3. A right shoulder disability to include impingement 
syndrome with rotator cuff tear was not affirmatively shown 
to have had onset during service, and the current right 
shoulder disability, first diagnosed after service, is 
unrelated to a disease, injury, or event of service origin.

4. A left shoulder disability to include impingement syndrome 
with rotator cuff tear was not affirmatively shown to have 
had onset during service, and the current left shoulder 
disability, first diagnosed after service, is unrelated to a 
disease, injury, or event of service origin.

5. A bilateral hip disability is not currently shown. 

6. A right ankle disability is not currently shown. 

7. A cervical spine disability, degenerative disc disease, 
was not affirmatively shown to have had onset during service; 
and the current cervical disability is unrelated to an 
injury, disease, or event of service origin.

8. Moderate impairment due to recurrent sublaxation or 
lateral instability of the left knee is not shown.

9. Epididymitis does not require long-term drug therapy, 1 to 
2 hospitalizations per year, or intermittent extensive 
management.

CONCLUSIONS OF LAW

1. The rating decision in December 1984 by the RO, denying 
the veteran's claim of service connection for a right 
shoulder disability, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2008).

2. New and material evidence to reopen the claim of service 
connection for a right shoulder disability has been presented 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 &. Supp. 2008); 38 C.F.R. § 3.156 (2001).

3. A right shoulder disability to include impingement 
syndrome with rotator cuff tear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4. A left shoulder disability to include impingement syndrome 
with rotator cuff tear was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

5. A bilateral hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

6. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 

7. A cervical spine disability to include cervical 
degenerative disc disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

8. The criteria for a rating higher than 10 percent rating 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 (2008).

9. The criteria for a compensable rating for epididymitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.115a, b, Diagnostic Code 7525 
(2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005, in February 2006, in March 
2006, and in May 2008. 

New and Material Evidence Claim

The veteran was notified that new and material was needed to 
reopen the claim of service connection for a right shoulder 
disability, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence of a right 
shoulder disability.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  



Service Connection Claims

On the claims of service connection, the veteran was notified 
of the type of evidence needed to substantiate the claims, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  

Increased Ratings Claims

The notice also included the type of evidence needed to 
substantiate the claims for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and general notice 
of the criteria of the Diagnostic Code under which the 
veteran is rated. 

In all the claims, the veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); 



and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims for increase were readjudicated as evidenced by the 
statement of the case, dated in September 2006, and the 
claims of service connection were readjudicated as evidenced 
by the supplemental statement of the case, dated in October 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As for the general notice of the criteria of the Diagnostic 
Codes under which the veteran is rated, which was not timely 
and the claims for increase were not thereafter 
readjudicated, at this stage of the appeal, when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case, a reasonable person could be expected 
to understand from the notice what the criteria were for 
rating his disabilities, and further notice of the exact same 
information would not aid in substantiating the claims.  For 
these reasons the timing error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 888-90 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's representative argued 
that reexaminations were needed because the VA examinations 
were too old.  The duty to assist includes providing a 
medical examination when such is necessary to make a decision 
on a claim.  

The veteran was afforded VA examinations to evaluate his 
claims of service connection in October 2007. 

The veteran was afforded VA examinations to evaluate the left 
knee and epididymitis in October 2005.  Reexamination will be 
requested whenever there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, a reexamination is required 
if the evidence indicates that there has been a material 
change in a disability.  As there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left knee 
disability or epididymitis since he was last examined, and as 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted, VAOPGCPREC 11-95, the 
Board is deciding the claims on the current record.  The 
veteran was afforded VA examinations to evaluate his claims 
for service connection in October 2007.  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

By a decision dated in December 1984, the RO denied the 
veteran's claim of service connection for a right shoulder 
disability on the basis that no disability was found on 
examination after service and any right shoulder related 
complaints that were noted in service were acute and 
transitory.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in December 1984 is summarized as follows:

The service treatment records show that in January 1982 the 
veteran complained of right shoulder pain of two months' 
duration after playing basketball.  The pertinent finding was 
tendonitis.  In November 1982, the veteran complained of 
right shoulder pain with a history of dislocation of the 
shoulder.  In a report of medical history in February 1984, 
the veteran gave a history of right shoulder pain that 
increased with cold weather.  In April 1984, X-rays of the 
right shoulder revealed no abnormality.  

After service, on VA examination in September 1984, the 
veteran presented no complaints regarding the right shoulder 
and the examination was essentially negative.  The examiner 
determined that the right shoulder was normal. 

Current Application

Although the prior decision in December 1984 by the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. 
§ 5108. 

In January 1992, the veteran submitted a statement wherein he 
claimed service connection for a right shoulder disability.  
Thereafter, in response to the RO's request, the veteran 
submitted medical records in support of the claim.  It is 
evident that the RO simply failed to develop and adjudicate 
that claim and there is no evidence that the veteran withdrew 
his claim.  As the claim has remained pending since January 
1992, the veteran's application to reopen the claim of 
service connection for a right shoulder disability is deemed 
filed as of January 1992.  

Accordingly, the regulatory definition of new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis  

The additional relevant evidence presented since the rating 
decision in December 1984 consists of the following:

In September 1991, the veteran complained of right shoulder 
pain.  In December 1991, a MRI revealed chronic impingement 
syndrome with tendonitis, as well as partial tears of the 
suprasinatous tendon.  

On VA examination in October 2007, the veteran stated that he 
injured both shoulders on active duty.  He stated that he 
fell and dislocated one of his shoulders and had to have 
surgery on the left shoulder in 1984, and on the right 
shoulder in 1985. The diagnosis was bilateral rotator cuff 
impingement syndrome with surgical repair less likely than 
not related to his military service.  The examiner noted that 
there was no evidence of a chronic diagnosis found in service 
or within one year of discharge from active duty.  

In June 2008, the veteran testified that he experienced 
problems with his right shoulder while stationed in Korea in 
the late 1960s.  He reported a history of surgery for the 
right shoulder.   


The evidence submitted in support of the veteran's 
application to reopen consists of documentation of a right 
shoulder disability, the absence of which was the basis for 
the prior denial of the claim, thus the evidence is new 
evidence as it was not previously submitted to the RO, and it 
is material because it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For this reason, the additional evidence is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

The Board will now review the record for all the claims of 
service connection. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

The service treatment records show that in February 1965 the 
veteran strained his right hip.  In August 1967, he strained 
his left hip.  In June 1979, the veteran complained of 
cramping in the left hip. 

In November 1968, the veteran complained of stiff and aching 
muscles in the neck associated with nasal congestion, a sore 
throat, and a cough.  In March 1971, the veteran complained 
of neck pain, and the pertinent finding was muscle spasm.  An 
X-ray of the cervical spine was negative. 

In April 1975, the veteran complained of right ankle pain 
without trauma.  X-rays for recurrent ankle sprain were 
negative.  The impression was right ankle sprain.  In June 
1978, the veteran complained of right ankle instability. X-
rays were negative.   

In December 1975, the veteran complained of left shoulder 
pain, and the impression was a boil in the axilla.  In May 
and June 1978, the veteran complained of joint pain in each 
shoulder.  In September 1978, it was noted that the right 
shoulder was "set" by a surgeon.  In January 1982, the 
veteran complained of right shoulder pain of two months' 
duration, after playing basketball.  The pertinent finding 
was tendonitis.  In June 1982, the veteran complained of 
right shoulder pain of six months' duration.  The assessment 
was bursitis and arthritis.  X-rays revealed no bone or joint 
abnormality.  In November 1982, the veteran complained of 
right shoulder pain with a history of two dislocations of the 
shoulder.  The assessment was bursitis.  

On retirement examination in February 1984, the veteran gave 
a history of painful joints, bursitis, bone or joint 
deformity, and painful shoulder and knee.  The examiner noted 
the history of right shoulder pain that increased with cold 
weather.  On physical examination, except for the left knee, 
there was no other orthopedic abnormality found on 
examination or listed as a diagnosis. 

In April 1984, the veteran complained of right shoulder pain 
and right ankle weakness.  The assessments were chronic 
recurrent bursitis of the right shoulder, and tendonitis of 
the right ankle.  X-rays of the right shoulder were normal. 



After service, on VA examination in September 1984, the 
veteran presented no complaints regarding the right shoulder 
and the examination was essentially negative.  The examiner 
referred to the notation of bursitis and arthritis of the 
right shoulder in the record.  The diagnosis was normal right 
shoulder joint. 

Service department records disclose that in October 1985 the 
veteran complained of neck pain radiating to the right 
shoulder.  The veteran provided a history of a right shoulder 
dislocation in 1976.  X-rays of the cervical spine were 
normal, and the assessment was to rule out cervical 
encroachment versus facet syndrome.  In August and in 
September 1986, the pertinent assessment was cervical 
mechanical dysfunction.  In June 1989, the veteran complained 
of right-sided neck pain after he hit his head on the 
windshield in a vehicle accident, and the assessment was neck 
strain.  In August 1990, after the veteran turned his ankle 
three weeks previously, X-rays of the right ankle were 
negative.

Service department records disclose that X-rays of the right 
shoulder in September 1991 were normal.  In December 1991 and 
in January 1992, the assessment was right impingement 
syndrome and rotator cuff tear.  In January 1997, 
degenerative disc disease of cervical spine by X-ray was 
first documented.

In December 1991, a MRI by a private health-care provider 
revealed chronic impingement syndrome with tendonitis and a 
tendon tear of the right shoulder. In April 2000, a MRI of 
the left shoulder revealed a rotator cuff tear, which was 
surgically repaired in October 2000.    

Private medical records show that in February 2005 the 
veteran complained of right hip.  The assessment was right 
hip pain with history of arthritis. 

On VA examination in October 2007, the veteran stated that he 
injured both shoulders on active duty.  He stated that he 
fell and dislocated one of his shoulders and he had to have 
surgery on the left shoulder in 1984 and on the right 
shoulder in 1985.  

After a review of the record, the examiner expressed the 
opinion that the bilateral rotator cuff impingement syndrome 
with surgical repair was less likely than not related to the 
veteran's military service. 

For the hips, the examiner expressed the opinion that there 
was no objective evidence to support a diagnosis of a 
bilateral hip disability. 

For the right ankle, the examiner expressed the opinion that 
there was no objective evidence to support a diagnosis of a 
right ankle disability.

For the cervical spine, the diagnosis was degenerative disc 
disease and the examiner expressed the opinion that 
degenerative disc disease was less likely than not related to 
service. 

In June 2008, the veteran testified that he has had problems 
with his shoulders for years.  He stated that his hip 
problems began in service in the 1960s.  He stated that he 
was still having problems with his right ankle and cervical 
spine that started in service. 

Analysis

Right Shoulder and Left Shoulder 

The service treatment records documented right shoulder and 
left shoulder complaints, beginning in May and June 1978 with 
findings of tendonitis of the right shoulder in January 1982 
and bursitis in November 1982 and in April 1984. On 
retirement examination, there was no finding of a right or 
left shoulder abnormality although the examiner noted a 
history of right shoulder pain that increased with cold 
weather.  



Based on the service treatment records, the record lacks the 
combination of manifestations sufficient to identify a right 
shoulder or left shoulder disability to include impingement 
syndrome with rotator cuff tear and sufficient observation to 
establish chronicity in service as distinguished from merely 
isolated findings.  As chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claims.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

After service, no pertinent complaint was documented on 
initial VA examination in 1984.  Right impingement syndrome 
with rotator cuff tear by MRI was first documented in 1991.  
Left impingement syndrome with rotator cuff tear by MRI was 
first documented in 2000.  The absence of documented 
complaints of right shoulder pain from 1984 to 1991 and for 
left shoulder pain from 1984 to 2000 weighs against 
continuity.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

To the extent that the veteran asserts continuity in 
statements and in testimony, after service, the veteran did 
not register any shoulder complaint on initial VA examination 
in 1984 or until 1999, but he was seen for other orthopedic 
problems from 1985 to 1990. The absence of complaints, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  Negative evidence is to be considered.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  
Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
the right and left shoulder disability and an established 
disease or event in service, competent medical evidence is 
required to substantiate the claim.

As for an opinion on causation, the VA examiner expressed the 
opinion that the bilateral impingement syndrome with rotator 
cuff tear was less likely than not related to the veteran's 
military service, which opposes, rather than supports, the 
claims.  There is no competent medical evidence of record 
that contradicts the VA examiner's opinion.  

As for the veteran's statements and testimony, relating his 
current shoulder disabilities to service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372,  
(Fed. Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation, that is, whether the current shoulder 
disabilities are related to service. 

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
which is not capable of lay observation, and for the reasons 
expressed, there is no competent evidence favorable to the 
claims of service connection, initially diagnosed after 
service, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hip and Right Ankle 

On the basis of the service treatment records, the veteran 
complained of hip pain in 1965 and again in 1979, but no hip 
abnormality was noted by history or finding on retirement 
examination.  In April 1975 and in April 1984, the veteran 
complained of right ankle pain and sprain and tendonitis, 
respectively, were noted, but no right ankle abnormality was 
noted by history or finding on retirement examination.  

This alone is not enough to establish service connection. 
There must be a current disability resulting from the 
documented symptoms during service. 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

After service, on VA examination in 2007, the examiner 
expressed the opinion that there was no objective evidence to 
support a diagnosis of a bilateral hip disability or of a 
right ankle disability.  This evidence is uncontroverted. 

As for the veteran's statements and testimony, an orthopedic 
disability of the hips or of the ankle is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the 
claims.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In the absence of proof of current bilateral hip disability 
or right ankle disability, there can be no valid claims for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 



As the only medical opinion of record is unfavorable to the 
claims, and as the Board may consider only independent 
medical evidence to support its finding on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, the preponderance of the evidence is 
against the claims and the
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Cervical Spine 

The service treatment records documented complaints of neck 
pain in March 1971 and a finding of muscle spasm.  On 
retirement examination, there was no complaint or history or 
finding of a cervical abnormality.  Based on the service 
treatment records, the record lacks the combination of 
manifestations sufficient to identify cervical disability to 
include degenerative disc disease and sufficient observation 
to establish chronicity in service as distinguished from 
merely an isolated finding.  As chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claims.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

After service, degenerative disc disease by X-ray was first 
documented in 1997.  The absence of documented complaints of 
cervical pain from 1971 to 1985 weighs against continuity.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

To the extent that the veteran asserts continuity in 
statements and in testimony, the last documented neck 
complaint during service was in 1971 and there was no other 
complaint including on retirement examination in 1984.  After 
service, the veteran did not register any shoulder complaint 
on initial VA examination in 1984.  

The absence of complaints, when otherwise affirmatively 
speaking, constitutes negative evidence.  Negative evidence 
is to be considered.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
the right and left shoulder disability and an established 
disease or event in service, competent medical evidence is 
required to substantiate the claim.

As for an opinion on causation, the VA examiner expressed the 
opinion that degenerative disc disease was less likely than 
not related to service, which opposes, rather than supports, 
the claim.  There is no competent medical evidence of record 
that contradicts the VA examiner's opinion.  

As for the veteran's statements and testimony, relating his 
current cervical disability to service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372,  
(Fed. Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation, that is, whether the current cervical 
disability is related to service. 

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
which is not capable of lay observation, and for the reasons 
expressed, there is no competent evidence favorable to the 
claims of service connection, initially diagnosed after 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).



Claims for Increase 

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Left Knee

Factual Background

The service treatment records show that in March 1981 the 
veteran underwent a medial meniscectomy of the left knee.  

By a rating decision in December 1984, the RO granted service 
connection for residuals of a left knee injury and assigned 
10 percent disability rating, effective May 1984.  

On VA examination in October 2005, the veteran complained of 
chronic knee problems.  He indicated that he had left knee 
surgery with some improvement.  The veteran took pain 
medication and he used a brace for strenuous activities.  The 
veteran complained of left knee instability.  The veteran 
denied any pain, swelling, redness or locking.  He described 
flare-up in symptoms about on a weekly basis.  The condition 
did not affect his activities of daily living and he was not 
currently employed.  

On physical examination, knee extension was to zero degrees 
and flexion was to 130 degrees without pain.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The knee was 
stable.    

In June 2008, the veteran testified that the left knee was 
painful. 

Rating Criteria

The service-connected left knee disability is currently rated 
10 percent under Diagnostic Code 5257 for instability.  Under 
Diagnostic Code 5257, the criteria for the next higher 
rating, 20 percent, are moderate recurrent sublaxation or 
lateral instability.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative changes established by X- 
ray findings are rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
flexion and of extension of the knee.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent, flexion 
limited to 45 degrees is rated 10 percent, and flexion 
limited to 30 degrees is rated 20 percent. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

On examination, the examiner noted that the left knee was 
stable.  As moderate impairment due to recurrent sublaxation 
or lateral instability is not shown, the criteria for a 20 
percent rating under Diagnostic Code 5257 have not been met.  
And as knee flexion was to 130 degrees without pain with no 
additionally limitation by pain, fatigue, weakness, or lack 
of endurance following repetitive use, and as 130 degrees of 
flexion is greater than flexion limited to 45 degrees, the 
criteria for a separate rating under Diagnostic Code 5260 
have not been met.  Also as knee extension was normal or to 0 
degrees without pain with no additionally limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, and as 
0 degrees of extension is greater than extension limited to 
10 degrees, the criteria for a separate rating under 
Diagnostic Code 5261 have not been met.  

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Epididymitis

Factual Background

By a rating decision in December 1984, the RO granted service 
connection for epididymitis and assigned a noncompensable 
rating.  

Private treatment records show that in  May 1998, history 
included intermittent testicular pain for 25 years.  

In February 2005, the impression was lower urinary tract 
symptoms suggestive of benign prostatic hypertrophy.  

On VA examination in October 2005, the veteran denied any 
urinary tract infections.  On examination, the testes 
descended bilaterally and were normal in size.  There was 
tenderness along palpitation of the right testicle and right 
epididymis.  The diagnosis was testicular pain.  

In June 2008, the veteran testified that the epididymitis 
caused constant pain. 

Rating Criteria

The service-connected epididymitis is rated under Diagnostic 
Code 7525, which is rated as an urinary tract infection.  The 
criteria for a compensable rating, 10 percent, is long-term 
drug therapy, one to two hospitalizations per year, or 
intermittent intensive management.



Analysis

While the veteran has testicular pain for which he takes pain 
medication, in the absence of evidence of long-term drug 
therapy, or one to two hospitalizations per year, or 
intermittent intensive management, the criteria for a 
compensable rating have not been met.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extraschedular Ratings

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the veteran's left knee disability and epididymitis 
level and symptomatology to the rating schedule, the degree 
of disability is contemplated by the rating schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 




ORDER

As new and material evidence has been presented, the claim of 
service connection for a right shoulder disability is 
reopened.  To this extent only, the appeal is granted. 

On the merits of the claim, service connection for a right 
shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a bilateral hip disability is denied. 

Service connection for a right ankle disability is denied. 

Service connection for a cervical spine disability is denied.

A rating higher than 10 percent for residuals of a left knee 
injury is denied.

A compensable rating for chronic right epididymitis is 
denied.


REMAND

For the claim of service connection for a right knee 
disability, the service treatment records show that in 
September 1972 X-rays for persistent right knee pain were 
negative.  In April 1975, the veteran complained of right 
knee pain.  In June 1976, the veteran was evaluated for a 
history of injuries to both knees.  X-rays were negative.  He 
was subsequently put on restricted duty for 90 days.  In June 
1977, the veteran complained of right knee instability.  An 
arteriogram was normal and the impression was probable 
ligamentous tear.  In January 1982, the veteran complained of 
right knee pain, and the assessment was chondromalacia.  In 
April 1984, the veteran complained of right knee pain and the 
assessment was to rule out arthritis of the knee, and X-rays 
of the right knee were normal. 

After service, on VA examination in October 2007, the 
diagnosis was chondromalacia of the right knee, which the 
examiner found was less likely than not related to service.  
As the opinion did not address the specific finding of 
chondromalacia during service, the evidence is insufficient 
to decide the claim. 

For the claim for increase for the left ankle, the Board 
determines that the findings on VA examination in October 
2005 are inadequate to rate the instability. 

For the claim for increase for benign prostatic hypertrophy, 
the veteran testified that his disability has worsened since 
he was last examined by VA in October 2005.

For the above reasons, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination to determine the whether the 
current right knee chondromalacia is at 
least as likely as not related to 
documented chondromalacia during service. 
The claims folder should be made available 
to the examiner for review.

2. Schedule the veteran for a VA 
examination to determine the current level 
of left ankle disability. The claims 
folder should be made available to the 
examiner for review.

Regarding range of motion, the examiner is 
asked to comment on painful motion, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, or other 
functional loss.

3. Schedule the veteran for a VA 
examination to determine the current level 
of impairment of benign prostatic 
hypertrophy.  The claims folder should be 
made available to the examiner for review. 

The examiner is asked to comment on 
whether there is evidence of urine 
leakage, urinary frequency, or obstructed 
voiding. 

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


